DETAILED ACTION
This is a non-final Office action in response to the RCE filed 04/01/2021.

Status of Claims
Claims 1-7, 10, and 14-22 are pending;
Claims 1, 7, 10, and 15-20 are currently amended; claims 2-6, 14, and 21 were previously presented; claims 8, 9, and 11-13 have been cancelled; claim 22 is new;
Claims 1-7, 10, and 14-22 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 04/01/2021 has been entered.


Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new grounds of rejection set forth below in the current Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "sleeve" (claim 18, line 3; claim 19, line 2; claim 20, line 2) and the "washer" (claim 18, line 3; claim 19, line 2; claim 20, line 2) must be shown or the feature(s) cancelled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 14, and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, there is no support in the original disclosure of the present application for the following limitations: "the holding device includes an insertion aid for attaching the non-combustible safety strap such that the free end of the non-combustible safety strap is prevented from slipping out of the passage opening by inserting the free end of the non-combustible safety strap into the insertion aid and the passage opening and bending the free end of the non-combustible safety strap over" (claim 10, lines 16-19).  As best understood, the specification of the original disclosure of the present application only discloses that "[a]n insertion aid 17 for safety strap 11 
Regarding claim 17, there is no support in the original disclosure of the present application for the following limitations: "the holding device – apart from the non-combustible safety strap and the fastening device – consists of a plastic; and the non-combustible safety strap is galvanically separated from a fastening means for connecting the holding device to the ground" (lines 12-15).  As best understood, the original disclosure of the present application states that "the holding device – apart from any non-combustible safety strap and fastening means that may be present – consists of a (preferably electrically insulating) plastic" (specification filed 06/25/2018, page 5, lines 5-7).  Since the "fastening means" in line 14 is recited as a structural component of the "holding device" (see lines 1 and 14) consisting of a plastic material, the limitations in lines 12-15 imply that the "fastening means" in line 14 is plastic.  However, the foregoing excerpt from the original disclosure of the present application clearly states Similar rejection applies to the limitations in claim 22 (lines 9-12).  Appropriate correction is required.
Claims 14 and 18-21 are rejected as being dependent from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 15, 16, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is recited in lines 19 and 20, "the pre-fixing including a spring clamp for clamping the cable or the pipe between the spring clamp."  As best understood, the word "between" is generally associated with two elements, e.g., "between the two longitudinal struts" (claim 1, lines 23 and 24).  It is not clear as to what it means by "between the spring clamp" as currently recited in the claim, since only one Similar rejection applies to the limitations in claim 7 (lines 15 and 16).  Appropriate correction is required.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the stand" (line 22, the first instance) in the claim.  Appropriate correction is required.
Regarding claim 1, it is recited in lines 22-24, "the stand having two longitudinal struts which connect the holding foot with the fastening device and a plurality of cross struts running between the two longitudinal struts."  The instant limitations are indefinite because they are amenable to two plausible claim constructions.  "[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite."  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  In the instant case, the word "and" in line 23 causes confusion.  For example, does the word "and" bridge "two longitudinal struts" and "a plurality of cross struts"?  Or does the word "and" bridge "the fastening device" and "a plurality of cross struts" within the "which" clause?  In other words, does the applicant intend to state --the stand having two longitudinal struts and a plurality of cross struts running between the two longitudinal struts, the two longitudinal struts connecting the holding foot with the fastening device-- or --the stand having two longitudinal struts which connect the holding foot with the fastening device, the two longitudinal struts further connecting the holding foot with a plurality of cross struts running between the two longitudinal struts--?  Similar rejection applies to the limitations in claim 7 (lines 18-20).  Appropriate correction is required.
Regarding claim 17, it is recited in lines 12-15, "the holding device – apart from the non-combustible safety strap and the fastening device – consists of a plastic; and the non-combustible safety strap is galvanically separated from a fastening means for connecting the holding device to the ground."  The original disclosure of the present application states that "the holding device – apart from any non-combustible safety strap and fastening means that may be present – consists of a (preferably electrically insulating) plastic" (specification filed 06/25/2018, page 5, lines 5-7).  Since the "fastening means" in line 14 is recited as a structural component of the "holding device" (see lines 1 and 14) consisting of a plastic material, the limitations in lines 12-15 imply that the "fastening means" in line 14 is plastic.  However, the foregoing excerpt from the original disclosure of the present application clearly states that the "fastening means" is not plastic.  Therefore, it is not clear as to how the instant limitations in lines 12-15 are consistent with the original disclosure of the present application.  For the purpose of examination, based on the original disclosure of the present application, the Examiner considers the instant limitations in lines 12-15 to be --the non-combustible safety strap is galvanically separated from a fastening means for connecting the holding device to the ground; and the holding device – apart from the non-combustible safety strap and the fastening means – consists of a plasticSimilar rejection and similar interpretation apply to the limitations in claim 22 (lines 9-12).  Appropriate correction is required.

Regarding claim 22, it is not clear as to what exactly it means by "the non-combustible safety strap is configured to run with a distance to the cable or the pipe formed by the material of the holding device" (lines 13 and 14).  Firstly, what does "run with a distance" mean?  Does the non-combustible safety strap (11) extends a distance from the holding foot (2) to the "cable" (28) or the "pipe" (28)?  Also, it is not clear as to what it means by the "cable" or the "pipe" being formed by the material (i.e., plastic) of the "holding device"?  It is requested that the applicant explain as to what exactly the instant limitations in lines 13 and 14 mean.  Appropriate correction is required.  
Claims 2-6, 15, 16, and 18-21 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Varale et al. (US 10,707,665 B2), hereinafter Varale, in view of Ben-Dror (US 5,349,779), Golden et al. (US 8,894,028 B2), hereinafter Golden, and Libert (FR 2729511 A1)1.
Regarding claim 1, Varale discloses a holding device (11, fig 3) for a cable or a pipe (3, fig 3), the holding device comprising: a holding foot (18, fig 3) for mounting the holding device to a ground (see Figure 3, the holding foot 18 is capable of performing the above intended use); a fastening device (12, fig 3) arranged on the holding foot for fastening the cable or the pipe to the holding foot (see Figure 3), the fastening device having a first bracket (120, fig 3, see annotation, the arcuate bracket of the fastening device 12) and a second bracket (13, fig 3), the first bracket comprising a free end (121, fig 3, see annotation, the right upper free end of the first bracket 120 of the fastening device 12); and a joint (122, fig 3, see annotation, the flexible joint connecting the second bracket 13 to the first bracket 120) connecting the second bracket with the holding foot (see Figure 3), wherein the holding foot has a holding side (180, fig 3, see annotation, the left side of the holding foot 18) configured to face away from the ground (see Figure 3, the holding side 180 of the holding 18 has the configuration to perform the above intended use); and a stand (15a, 15b, 16, fig 2) in a form of a truss is provided (see Figures 2 and 3), the stand having two longitudinal struts (15a, 15b, fig 2) which connect the holding foot with the fastening device (see Figure 2) and at least one cross strut (16, fig 2) running between the two longitudinal struts (see Figure 2).

[AltContent: textbox (180 – Holding Side)]
[AltContent: connector]
    PNG
    media_image1.png
    408
    662
    media_image1.png
    Greyscale

[AltContent: textbox (121 – Free End)][AltContent: connector]

[AltContent: connector]
[AltContent: textbox (122 – Joint)][AltContent: connector]
[AltContent: textbox (181 – Mounting Side)][AltContent: connector]

[AltContent: textbox (120 – First Bracket)]


Varale does not disclose the holding device, (1) wherein the first bracket and the second bracket are lockable together by a bracket fastener, the free end of the first bracket is insertable into an opening of the bracket fastener, and the bracket fastener is arranged at a distal end of the second bracket; wherein the second bracket carries the opening of the bracket fastener and the opening of the bracket fastener is movable over the free end of the first bracket by application of pressure to the second bracket and the second bracket is lockable by the bracket fastener; wherein a clamping aid is arranged above the opening of the bracket fastener in order to provide a defined point of the application of pressure on the second bracket; (2) wherein a pre-fixing for the cable or the pipe is provided, the pre-fixing being different from the fastening device, the pre-fixing being arranged next to the fastening device on the holding side of the holding foot configured to face away from the ground, and the pre-fixing including a spring clamp for 
With respect to the missing limitations (1) above, Ben-Dror teaches a holding device (1, fig 1) comprising: a fastening device (2, 3, 6, fig 1) having a first bracket (3, fig 1) and a second bracket (2, fig 1), the first bracket comprising a free end (3a, fig 1, see annotation, the free end of the first bracket 3), the first bracket and the second bracket being lockable together by a bracket fastener (6, fig 1), and the free end of the first bracket being insertable into an opening (7, fig 2) of the bracket fastener, the bracket fastener being arranged at a distal end (2a, fig 1, see annotation, the distal end of the second bracket 2) of the second bracket (see Figure 1); and a joint (4, fig 1) connecting the second bracket with a holder (10, fig 1), wherein the second bracket carries the opening of the bracket fastener (see Figure 1) and the opening of the bracket fastener is movable over the free end of the first bracket by application of pressure to the second bracket (see Figure 1, see col 3, lines 16-24, the bracket fastener 6 is capable of performing the above intended use) and the second bracket is lockable by the bracket fastener (see Figure 1, see col 3, lines 16-24, the second bracket 2 is capable of performing the above intended use); and a clamping aid (9, fig 1) is arranged above the opening of the bracket fastener in order to provide a defined point of the application of pressure on the second bracket (see Figure 1, see col 3, lines 31-37, the clamping aid 9 is capable of performing the above intended use).


[AltContent: textbox (2a – Distal End)][AltContent: connector][AltContent: textbox (3a – Free End)][AltContent: connector]
    PNG
    media_image2.png
    569
    628
    media_image2.png
    Greyscale
[AltContent: textbox (6a – Chamfers)]


[AltContent: connector]

[AltContent: connector]




Varale and Ben-Dror are analogous art because they are at least from the same filed of endeavor, i.e., holders.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the holding device (Varale: 12, fig 3) with a first bracket (Ben-Dror: 3, fig 1), a second bracket (Ben-Dror: 2, fig 1), a bracket fastener (Ben-Dror: 6, fig 1) holding a clamping aid (Ben-Dror: 9, fig 1), and a joint (Ben-Dror: 4, fig 1) connecting the second bracket with the holding foot (Varale: 18, fig 3) as taught by Ben-Dror.  The motivation would have been to accommodate cables or pipes of various sizes for secured attachment with an adjustable fastening device.
With respect to the missing limitations (2) above, Golden teaches a holding device (1402, fig 14A) for an article (1401, fig 14A), the holding device comprising: a fastening device (1410, fig 14A) for fastening the article; wherein a pre-fixing (1408, fig 14A) for the article is provided, the pre-fixing being different from the fastening device 

    PNG
    media_image3.png
    589
    732
    media_image3.png
    Greyscale










Golden is analogous art because it is at least from the same filed of endeavor, i.e., holders.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to place a pre-fixing (1408, fig 14A) next to the fastening device (Varale: 12, fig 3) on the holding side (Varale: 180, fig 3, see annotation) of the holding foot (Varale: 18, fig 3) as taught by Golden.  The motivation would have been to provide temporary attachment of the cable or the pipe to the holding device such that the user can more easily manipulate the fastening device. 

[AltContent: textbox (53 – Cross Strut)]
    PNG
    media_image4.png
    620
    608
    media_image4.png
    Greyscale

[AltContent: connector]

[AltContent: connector][AltContent: connector][AltContent: textbox (51 – Longitudinal Strut)]
[AltContent: connector]
[AltContent: connector][AltContent: textbox (50 – Longitudinal Strut)]



[AltContent: connector]
[AltContent: textbox (52 – Cross Strut)]



Accordingly, Varale, as modified by Ben-Dror, Golden, and Libert with respect to claim 1, teaches a holding device (Varale: 11, fig 3) for a cable or a pipe (Varale: 3, fig 3), the holding device comprising: a holding foot (Varale: 18, fig 3) for mounting the holding device to a ground (Varale: see Figure 3, the holding foot 18 is capable of performing the above intended use); a fastening device (Varale: 12, fig 3, as modified by, Ben-Dror: 2, 3, 6, fig 1) arranged on the holding foot for fastening the cable or the pipe to the holding foot (Varale: see Figure 3), the fastening device having a first bracket (Ben-Dror: 3, fig 1) and a second bracket (Ben-Dror: 2, fig 1), the first bracket comprising a free end (Ben-Dror: 3a, fig 1, see annotation, the free end of the first bracket 3), the first bracket and the second bracket being lockable together by a bracket fastener (Ben-Dror: 6, fig 1), and the free end of the first bracket being insertable into an opening (Ben-Dror: 7, fig 2) of the bracket fastener, the bracket fastener being arranged at a distal end (Ben-Dror: 2a, fig 1, see annotation, the distal end of the second bracket 2) of the second bracket (Ben-Dror: see Figure 1); and a joint (Ben-Dror: 4, fig 1) connecting the second bracket with the holding foot (Ben-Dror: see Figure 1; Varale: see Figure 3), wherein the second bracket carries the opening of the bracket fastener 
Regarding claim 2, Varale, as modified by Ben-Dror, Golden, and Libert with respect to claim 1, does not teach the holding device, wherein the clamping aid includes a wedge tapering toward the second bracket.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the clamping aid (Ben-Dror: 9, fig 1), which has a substantially uniform thickness, as a wedge tapering toward the second bracket (Ben-Dror: 2, fig 1), since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The motivation would have been to reduce material cost with a wedge.  Therefore, it would have been obvious to modify the combination of Varale, Ben-Dror, Golden, and Libert to obtain the invention as specified in claim 2.
Regarding claim 3, wherein the opening of the bracket fastener extends through the bracket fastener (Ben-Dror: see Figure 1).
Regarding claim 4, wherein the joint is elastic or plastic (Ben-Dror: col 2, line 67).
Regarding claim 5, Varale, as modified by Ben-Dror, Golden, and Libert with respect to claim 1, does not teach the holding device, wherein the free end of the first bracket is tapered.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the free end (Ben-Dror: 3a, fig 1, see annotation) of the first bracket (Ben-Dror: 3, fig 1) with a tapered shape, since such a modification would have involved a mere change in the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The motivation would have been to facilitate easier insertion of the free end of the first bracket into the opening of the bracket fastener.  Therefore, it would have been obvious to modify the combination of Varale, Ben-Dror, Golden, and Libert to obtain the invention as specified in claim 5.
Regarding claim 6, wherein the opening of the bracket fastener has at least two insertion chamfers (Ben-Dror: 6a, fig 1, see annotation, the two insertion chamfers of the opening 7 of the bracket fastener 6).
Regarding claim 15, wherein the spring clamp includes two resilient legs (Golden: 1414, 1416, fig 14D).

Claims 7 and 16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Varale et al. (US 10,707,665 B2), hereinafter Varale, in view of Golden et al. (US 8,894,028 B2), hereinafter Golden, and Libert                  (FR 2729511 A1).
Regarding claim 7, Varale, as modified by Golden and Libert (see above discussions with respect to claim 1), teaches a holding device (Varale: 11, fig 3) for a cable or a pipe (Varale: 3, fig 3), the holding device comprising: a holding foot (Varale: 18, fig 3) for mounting the holding device to a ground (Varale: see Figure 3, the holding foot 18 is capable of performing the above intended use), the holding foot having a mounting side (Varale: 181, fig 3, see annotation, the right side of the holding foot 18) configured to face the ground (Varale: see Figure 3, the mounting side 181 of the 
Regarding claim 16, wherein the spring clamp includes two resilient legs (Golden: 1414, 1416, fig 14D).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Varale et al. (US 10,707,665 B2), hereinafter Varale, in view of Cornelius (US 1,086,442) and Münch (US 4,779,828).
Regarding claim 10, Varale discloses a holding device (11, fig 3) for a cable or a pipe (3, fig 3), the holding device comprising: a holding foot (18, fig 3) for mounting the holding device to a ground (see Figure 3, the holding foot 18 is capable of performing the above intended use); a fastening device (12, fig 3) arranged on the holding foot for fastening the cable or the pipe (see Figure 3); a non-combustible safety device (24, fig 12, col 3, lines 35-53; note that the present invention is also formed of metal) for the cable or the pipe, wherein: the holding device comprises an insertion aid (27, fig 13, col 3, lines 45-47) for attaching the non-combustible safety device (see Figure 13).

    PNG
    media_image5.png
    623
    644
    media_image5.png
    Greyscale










With respect to the missing limitations (1) above, Cornelius teaches a non-combustible safety strap (see Figure 2, see line 39; note that the present invention is also formed of metal) for a cable or a pipe (line 13), wherein: the non-combustible safety strap is connectable to itself (see Figure 2), for forming a loop around the cable or the pipe (see Figure 2); and the non-combustible safety strap has a passage opening (2, fig 2) into which a free end (4a, fig 2) of the non-combustible safety strap can be inserted, whereby the free end of the non-combustible safety strap has teeth (40, fig 1, see annotation, the distal teeth 40 in Figure 1) configured to be aligned transversely to the passage opening so as to lock the free end of the non-combustible safety strap relative to the passage opening (see Figure 2); and the free end of the non-combustible safety by inserting the free end of the non-combustible safety strap into an insertion aid and the passage opening and bending the free end of the non-combustible safety strap over (note that the italicized limitations "by inserting the free end of the non-combustible safety strap into an insertion aid and the passage opening and bending the free end of the non-combustible safety strap over" are process limitations, e.g., steps, thereby defining claim 10 as a product-by-process claim2;  also note that the patentability of a product, e.g., the holding device of claim 10, does not depend on its method of production, e.g., "by inserting the free end of the non-combustible safety strap into an insertion aid and the passage opening and bending the free end of the non-combustible safety strap over" of claim 10; rather, the patentability of claim 10 depends only on product limitations, e.g., the non-italicized limitations above).

[AltContent: textbox (40 – Tooth)][AltContent: connector]

    PNG
    media_image6.png
    145
    572
    media_image6.png
    Greyscale


[AltContent: connector]
[AltContent: textbox (40 – Tooth)]



With respect to the missing limitations (2) above, Münch teaches a holding device (10, fig 1) comprising: a fastening device (14, 16, fig 1) for fastening a cable or a pipe; a safety strap (30, fig 1); and a device (37, fig 5, col 3, lines 57-61) for attaching the safety strap to the holding device, independently of mounting the holding device to the ground (see Figure 5).

    PNG
    media_image7.png
    435
    355
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    467
    204
    media_image8.png
    Greyscale












Accordingly, Varale, as modified by Cornelius and Münch with respect to claim 10, teaches a holding device (Varale: 11, fig 3) for a cable or a pipe (Varale: 3, fig 3), the holding device comprising: a holding foot (Varale: 18, fig 3) for mounting the holding device to a ground (Varale: see Figure 3, the holding foot 18 is capable of performing the above intended use); a fastening device (Varale: 12, fig 3) arranged on the holding foot for fastening the cable or the pipe (Varale: see Figure 3); a non-combustible safety strap (Varale: 24, fig 12, col 3, lines 35-53, as modified by, Cornelius: see Figure 2, see line 39; note that the present invention is also formed of metal) for the cable or the pipe; and a device (Münch: 37, fig 5, col 3, lines 57-61) for attaching the non-combustible safety strap to the holding device, independently of mounting the holding device to the ground (Münch: see Figures 1 and 5; Varale: see Figure 3), wherein: the non-combustible safety strap is connectable to itself (Cornelius: see Figure 2), for forming a by inserting the free end of the non-combustible safety strap into an insertion aid and the passage opening and bending the free end of the non-combustible safety strap over (note that the italicized limitations "by inserting the free end of the non-combustible safety strap into an insertion aid and the passage opening and bending the free end of the non-combustible safety strap over" are process limitations, e.g., steps, thereby defining claim 10 as a product-by-process claim3;  also note that the patentability of a product, e.g., the holding device of claim 10, does not depend on its method of production, e.g., "by inserting the free end of the non-combustible safety strap into an insertion aid and the passage opening and bending the free end of the non-combustible safety strap over" of claim 10; rather, the patentability .

Claims 14 and 17-22, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Varale et al. (US 10,707,665 B2), hereinafter Varale, in view of Cornelius (US 1,086,442), Münch (US 4,779,828), and Damm et al.           (US 5,462,395), hereinafter Damm.
Regarding claim 14, Varale, as modified by Cornelius and Münch with respect to claim 10, teaches the holding device further comprising: fastening means (Varale: 20, fig 11) for connecting the holding device to the ground.
Varale, as modified by Cornelius and Münch with respect to claim 10, does not teach the holding device, wherein the non-combustible safety strap is galvanically isolated from the fastening means for connecting the holding device to the ground.
Damm teaches a system (see Figure 2) comprising: a first element (27, fig 2); a second element (29, 32, fig 2, col 7, lines 54 and 55); a sleeve (3, fig 2) inserted through the first and second elements, wherein the second element is galvanically isolated (col 6, lines 48-50, rubber is commonly known in the art to be an electrical isolator) from fastening means (2, fig 2) for connecting the first element to a third element (28, fig 2).




    PNG
    media_image9.png
    406
    476
    media_image9.png
    Greyscale








Damm is analogous art because it is at least from a similar problem solving area, i.e., facilitating connection with a sleeve.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a sleeve (Damm: 3, fig 2) inserted through the holding foot (Varale: 18, fig 3) and the non-combustible safety strap (Varale: 24, fig 12, as modified by, Cornelius: see Figure 2, see line 39) for the fastening means (Varale: 20, fig 11) as taught by Damm.  The motivation would have been to fittingly and tightly secure holding foot and the non-combustible safety strap to the support with a sleeve.  Therefore, it would have been obvious to combine Varale, Cornelius, Münch, and Damm to obtain the invention as specified in claim 14.
Regarding claim 17, Varale, as modified by Cornelius, Münch, and Damm (see above discussions with respect to claims 10 and 14), teaches a holding device (Varale: 11, fig 3) for a cable or a pipe (Varale: 3, fig 3), the holding device comprising: a holding foot (Varale: 18, fig 3) for mounting the holding device to a ground (Varale: see Figure 3, the holding foot 18 is capable of performing the above intended use); a fastening 

    PNG
    media_image8.png
    467
    204
    media_image8.png
    Greyscale



[AltContent: textbox (37 – Device for attaching the non-combustible safety strap to the holding device)]
[AltContent: connector]
[AltContent: textbox (37 – At Least One Retaining Clamp)]
[AltContent: connector]


Regarding claim 18, wherein: the non-combustible safety strap comprises at least one opening (Cornelius: 5, fig 2; Varale: see Figure 11); a sleeve (Damm: 3, fig 2) or a washer is arranged in an area of the at least one opening (Damm: see Figure 2); and the at least one opening is configured to allow the fastening means to pass through (Damm: see Figure 2; Cornelius: see Figure 2; Varale: see Figure 13).
Regarding claim 19, wherein the sleeve or the washer is embodied in one piece with the holding foot (Damm: see Figure 2; Varale: see Figure 3; after modification, the sleeve 3 of Damm would be inserted and attached to the holding foot 18 of Varale and the non-combustible safety strap 5 of Cornelius, thereby rendering the entire system as one piece).
Regarding claim 20, wherein the sleeve or the washer is inserted into the holding foot (Damm: see Figure 2; Varale: see Figure 3).
Regarding claim 21, wherein the plastic is electrically insulating (Varale: col 3, lines 35-37, plastic is commonly known in the art to be an electrical insulator).
Regarding claim 22, Varale, as modified by Cornelius, Münch, and Damm (see above discussions with respect to claims 10 and 14), teaches a holding device (Varale: 11, fig 3) for a cable or a pipe (Varale: 3, fig 3), the holding device comprising: a holding foot (Varale: 18, fig 3) for mounting the holding device to a ground (Varale: see Figure 3, the holding foot 18 is capable of performing the above intended use); a fastening device (Varale: 12, fig 3) arranged on the holding foot for fastening the cable or the pipe to the holding foot (Varale: see Figure 3); a non-combustible safety strap (Varale: 24, fig 12, as modified by, Cornelius: see Figure 2, see line 39; note that the present invention is also formed of metal) for the cable or the pipe; and a device (Münch: 37, fig 5, col 3, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Libert, containing an EPO machine translation, is attached to the current Office action.
        2 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
        3 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).